Citation Nr: 0521125	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  95-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1994 and January 1998 rating decisions 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the April 1994 rating 
decision, the RO denied reopening the claim for service 
connection for spina bifida occulta.  In the January 1998 
rating decision, the RO denied service connection for 
degenerative disc disease of the lumbar spine.

This case was previously remanded in July 1998 and October 
2003 for additional development and adjudicative action.  The 
case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Service connection for spina bifida occulta was denied in 
a July 1985 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  

2.  The evidence received since the July 1985 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for spina bifida occulta, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  A low back disorder was not found at the time of entry 
into active duty, and the veteran is presumed to have been in 
sound condition.  

4.  The evidence of record establishes that low back strain 
clearly and unmistakably (i) existed prior to service and 
(ii) was not aggravated during service.  

5.  Competent evidence of a nexus between the post service 
diagnosis of degenerative disc disease of the lumbar spine, 
to include manifestations of such to a compensable degree 
within one year following the veteran's discharge from 
service, and service is not of record.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision, which denied service 
connection for spina bifida occulta, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2004).

2.  The evidence received since the July 1985 rating 
decision, which denied service connection for spina bifida 
occulta, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Low back strain clearly and unmistakably pre-existed 
service and was not aggravated during service, and the 
presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304 (2004).

4.  Low back strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).

5.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) VA will request that the claimant provide 
any evidence in his possession that pertains to the claim. 

Initially, the Board notes that there is no VCAA letter in 
the claims file.  This case has been remanded two times and 
has been on appeal since 1995.  The Board finds that a remand 
would unnecessarily delay the consideration of the veteran's 
claims, but, more importantly, that the VCAA notice 
requirements have been satisfied based upon several documents 
in the claims file, which it will be described below.  

With respect to VA's duty to inform the veteran of the 
evidence necessary to substantiate the claim, the Board notes 
that it is clear that the veteran is aware of the evidence 
necessary to substantiate his claims.  Specifically, the 
veteran states that his current low back disorder, diagnosed 
as degenerative disc disease of the lumbar spine, had its 
onset in service or was a pre-existing condition that was 
aggravated during service.  Such assertions establish that 
the veteran is aware of the evidence necessary to 
substantiate his claim, whether it is based upon service 
incurrence or service aggravation.  Thus, any failure on the 
part of VA to provide the veteran this notice is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Additionally, the rating decision, statement of the 
case, and supplemental statements of the case essentially 
informed him of the evidence necessary to substantiate the 
claim.

With respect to VA informing the veteran of who bears what 
responsibility in obtaining evidence, the Board also finds 
that the veteran is aware of such responsibilities in 
obtaining and submitting evidence.  The veteran has asked VA 
to obtain treatment records at the VA facility in Mount Home 
Tennessee.  Thus, this would show that the veteran is aware 
of VA's duty to obtain any VA medical records.  In the April 
2005 supplemental statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.159, which 
informed the veteran that VA had a duty to obtain any records 
held by any government agency (not just VA).  As to private 
medical records, the Board finds that the July 1998 Board 
remand and the April 2005 supplemental statement of the case 
informed him of his duty to assist VA in obtaining private 
medical records.  In the July 1998 remand, the Board noted 
that the veteran had identified private medical records and 
possible records related to the National Guard and that he 
could submit the private medical records or provide VA with a 
release for it to obtain the records.  Regarding the records 
from the National Guard, it noted that the RO should seek to 
obtain those records.  The veteran has provided several VA 
Forms 21-4142, Authorization and Consent to Release 
Information to VA, throughout the appeal to assist VA in 
obtaining private medical records.  It must be noted that the 
veteran has been very responsive when asked to assist VA in 
obtaining evidence to substantiate his claim.  Thus, the 
veteran is aware of his duty to assist VA in obtaining 
records not held by a government agency.  

With respect to being informed that he should submit any 
evidence in his possession that pertains to the claim, the 
Board finds that VA has met this duty as well.  In the April 
2005 supplemental statement of the case, it provided the 
veteran with the provisions of 38 C.F.R. § 3.159(b)(1), which 
states that VA will request the veteran to submit any 
evidence in his possession that pertains to the claim.  The 
record reflects that the veteran has submitted evidence 
throughout the appeal to assist with his claims, which would 
indicate that he is aware of the fact that he should submit 
any evidence that pertains to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and has provided the veteran with an examination in 
connection with his claim.  Additionally, in November 1999, 
VA wrote to Tennessee National Guard to obtain the records 
the veteran had identified.  That same month, it responded 
that it did not have any unit records pertaining to the 
veteran.  VA informed the veteran of such in the October 2000 
supplemental statement of the case.  As stated above, the 
veteran has submitted private medical records and a copy of a 
service medical record.  Again, it must be noted that the 
veteran has been very cooperative in (1) providing VA 
permission to obtain records not held by a government agency; 
(2) submitting evidence to substantiate his claims; and (3) 
informing VA of his treatment at a VA facility.  He has not 
indicated the existence of any additional records that would 
aid in substantiating the claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Decision
A.  New and material evidence

Service connection for spina bifida occulta was denied in a 
July 1985 rating decision.  The RO stated that such was a 
"constitutional or developmental" disability for which 
service connection could not be granted.  The veteran has 
submitted an application to reopen this claim, stating that 
he had a pre-existing condition that was aggravated during 
service.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO, 
which has become final, may not thereafter be reopened and 
allowed.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  When determining 
whether the veteran has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended in 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim was filed in June 
1996.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

Congenital or developmental defects are not disabilities for 
VA compensation purposes and may not be service connected. 38 
C.F.R. § 3.303(c) (2004).  However, VAOPGCPREC 82-90 (July 
18, 1990) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature pre-exists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  On the other hand, congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they were not diseases or injuries under 
the law; however, if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  

Initially, it must be noted that the issue before the Board 
is whether the veteran has submitted new and material 
evidence to reopen the claim for service connection for spina 
bifida occulta.  In the October 2003 remand, the Board 
labeled the issue as "Entitlement to service connection for 
spina bifida occulta."  That was an error, as there had been 
no finding by the Board that the veteran had submitted new 
and material evidence.  As a result, the RO, in the April 
2005 supplemental statement of the case, adjudicated the 
claim as a new claim, as opposed to a previously-denied 
claim.  The Board finds that the veteran has not been 
prejudiced by such.  The result is the same whether the claim 
is adjudicated as a previously-denied claim or as a new 
claim.  See Bernard , 4 Vet. App. 384.

At the time of the July 1985 rating decision, the evidence of 
record consisted of service medical records and the veteran's 
application for compensation benefits.  In the application, 
the veteran stated he was seeking compensation for residuals 
of a back injury, which had occurred in 1969.  The service 
medical records show that in September 1969, the veteran was 
seen for back pain, and a diagnosis of spina bifida occulta 
was entered.  However, an August 1969 x-ray of the 
lumbosacral spine revealed no significant abnormality.  In an 
August 1969 record, the examiner stated x-rays of the 
lumbosacral spine were normal.  In an October 1969 treatment 
record, the examiner noted that x-rays were normal and that 
the veteran did not have an organic back problem.  The March 
1971 report of medical examination showed that clinical 
evaluation of the spine was normal.  

The RO denied the claim because it determined that the 
diagnosis of spina bifida occulta was a "constitutional or 
developmental" abnormality for which service connection 
could not be granted.  The veteran was notified of this 
determination in August 1985, along with his appeal rights, 
and did not appeal the decision.  That decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The additional evidence received since the July 1985 rating 
decision consists of VA treatment records, VA examination 
reports, private medical records, and arguments made by the 
veteran and his representative.  The VA treatment records and 
the VA examination reports show diagnoses of degenerative 
disc disease of the lumbar spine but do not show any 
diagnosis of spina bifida occulta.  In a 2004 VA examination 
report and addendums to that report, the examiner made a 
specific finding that the veteran did not have spina bifida 
occulta.  The private medical records relate to a psychiatric 
disability.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the July 1985 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for spina bifida occulta.  
See 38 C.F.R. § 3.156(a).  At the time of the July 1985 
rating decision, the evidence of record showed that the 
veteran had been diagnosed with spina bifida occulta in 
service, while at the same time, it showed that x-rays of the 
lumbosacral spine were normal and that an organic back 
problem had not been found.  

The additional evidence associated with the veteran's current 
application to reopen the claim does not provide any basis to 
reopen the claim.  As stated above, the private medical 
records relate to a disability that is not related to the 
veteran's lumbar spine, and thus could not constitute new and 
material evidence.  The VA treatment records and examination 
reports, which fail to show a diagnosis of spina bifida 
occulta, could also not constitute new and material evidence, 
since it is essentially repetitive of findings made in the 
service medical records.  In the September 2004 addendum to 
the May 2004 examination report, the examiner made a specific 
finding that x-rays failed to show any evidence of spina 
bifida occulta and concluded that the veteran did not have 
spina bifida occulta.  In the March 2005 addendum, she 
repeated her finding that the veteran did not have such 
diagnosis.  The addendums to the May 2004 examination are 
negative evidence, in that they fail to show any evidence of 
the diagnosis of spina bifida occulta and, in fact, the 
examiner specifically refutes that there ever was spina 
bifida occulta.  Negative evidence cannot constitute new and 
material evidence.

Thus, all the additional records associated with the claims 
file are cumulative and redundant of that which was of record 
at the time of the July 1985 rating decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for spina bifida occulta.  See id.  While 
the veteran has asserted that he developed a back disorder in 
service, he made those same arguments at the time of the 
prior rating decision and would not establish a basis to 
reopen the claim.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Specifically, his assertions are 
also cumulative and redundant of those which were of record 
at the time of the July 1985 determination.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the July 
1985 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for spina bifida occulta and, thus, 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.

B.  Service connection

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a pre-existing condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

According to the regulation, only such conditions that are 
recorded in examination reports are to be considered as 
"noted" upon entering service.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  Determinations regarding the pre-existence of a 
disability should be based on medical judgment derived from 
accepted medical principles, and the clinical factors 
pertinent to the basic character, origin, and development of 
such injury or disease.  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and 
course of the injury or disease, together with all other lay 
and medical evidence concerning the inception, development, 
and manifestations of the impairment.  38 C.F.R. § 3.304(b) 
(2004).

When a condition is properly found to have been pre-existing, 
the veteran cannot bring forth a claim for service 
incurrence, but rather service aggravation.  Wagner, 370 F.3d 
at 1096.  The presumption of aggravation provides that a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004); Crowe v. Brown, 
7 Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2004); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease).  "Flare-ups" of a pre-
existing condition do not constitute aggravation if there is 
no increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2004).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran claims that service connection for degenerative 
disc disease of the lumbar spine is warranted.  He states 
that he had a pre-existing back disorder at the time he 
entered service, which was aggravated in service, which has 
caused his degenerative disc disease of the lumbar spine.

1.  Low back strain

A September 1968 report of medical examination shows that 
clinical evaluation of the spine was normal.  Thus, no 
defects of the veteran's spine were noted at entrance.  
Therefore, there is no examination disclosing defects when 
the veteran entered active duty, and the veteran is entitled 
to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service, which the Board finds has 
been shown in this case, and which reasons for this 
determination are explained below.  

The September 1968 report of medical examination was a pre-
induction examination.  On the examination report under 
"Notes," it stated, "Recent strain back.  X-rays 
neg[ative]"  The examiner noted that physical examination 
revealed no spasm or pelvic tilt.  An undated note from a Dr. 
WG, which has a date stamped on the back of "19 May 1969," 
states that the veteran had been examined that morning and 
had been diagnosed with low back strain secondary to leg 
length discrepancy.  On a May 1969 treatment record, the 
examiner stated the veteran reported he had been evaluated by 
a civilian doctor, who stated his right leg was shorter than 
the left, which caused a tilt in the spine.  The examiner 
noted that the veteran had not mentioned this in "PES."  
The veteran was to be sent to orthopedics for an evaluation.  

A June 1969 treatment record from the orthopedic clinic shows 
that the veteran stated that there was mild to moderate 
tenderness at L3-L4 and questionable tenderness of the right 
knee.  He measured the veteran's right leg at 39 3/4 inches and 
the left leg at 40 1/4 inches.  He recommended that the veteran 
get sole lifts.  

The Board finds that the above-described evidence establishes 
undebatably that the veteran had low back strain at the time 
he entered service.  The veteran reported at the time of his 
pre-induction examination in September 1968 that he had 
sustained a recent low back strain, which was confirmed by a 
private physician in May 1969.  There is no competent 
evidence refuting this finding.  Thus, the above-described 
evidence establishes by clear and unmistakable evidence that 
the veteran had a low back strain prior to his entrance into 
service.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (Court 
concluded as a matter of law that the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence consisting of appellant's own admissions during 
clinical evaluation of a pre-service history of psychiatric 
problems).  

Next, the Board must determine whether the pre-existing low 
back strain was aggravated by service and it finds that the 
veteran's disability was clearly and unmistakably not 
aggravated during service.  The service medical records show 
that the veteran was seen multiple times with complaints of 
leg and back pain in July 1969 and August 1969.  An August 
1969 Congressional Inquiry document shows that the veteran 
had been examined and it was found that the back revealed no 
muscle spasm, normal motion, and no signs of any nerve root 
damage.  There was no pelvic tilt with or without the lift in 
the shoe, and x-rays of the lumbar spine were normal.  The 
veteran was determined to be fit for full duty without 
limitation.  He was seen in September 1969 complaining of 
foot and back pain.  A physician diagnosed spina bifida 
occulta, lumbosacral strain, and to rule out spondylolysis.  

An October 1969 treatment record shows that the veteran was 
seen with complaints that the right leg was shorter than the 
left.  The examiner described the veteran's complaints as 
"bizarre," particularly in how they related to his low back 
area.  This examiner determined that the veteran's leg 
lengths were equal and that the clinical findings were 
negative regarding his lumbar spine.  The impression was, 
"No organic back problem."  The veteran was seen 
approximately one week later asking that his legs be re-
measured.  He stated he had had low back and leg troubles and 
felt he should not be in the Army and noted he had had a 
Congressional inquiry concerning his back and leg problems.  
An October 1969 Consultation Sheet shows that the veteran was 
referred to orthopedics, but there is no evidence of any 
examination.  A February 1970 treatment record shows that the 
veteran was seen for low back pain.  The examiner diagnosed 
acute low back strain.  A March 1970 report of medical 
examination shows that clinical evaluation of the spine was 
normal.  A May 1971 "Statement of Medical Condition" shows 
that the veteran indicated there had been no change in his 
medical condition.  

While the veteran was seen multiple times during service with 
complaints of low back pain, which could be perceived as the 
disability having been aggravated during service; however, 
the clinical findings would not support aggravation of the 
veteran's disability during service.  Following the May 1969 
diagnosis of low back strain, the veteran was examined in 
August 1969, and the examiner found no evidence of a low back 
disorder.  In October 1969, a physician did a thorough 
examination and determined that the veteran had no organic 
back problem.  There was a diagnosis of acute low back strain 
in February 1970, but a March 1971 report of medical 
examination shows that clinical evaluation of the veteran's 
spine was normal.  The veteran had indicated at the time of 
his separation in May 1971 that there had been no change in 
his medical condition.  Additionally, in the veteran's 1985 
application for compensation for the low back, he did not 
indicate having received any treatment for his back since 
service, which would imply that his back did not increase in 
severity.  Most importantly, in the March 2005 addendum to 
the 2004 VA examination report, the examiner stated that any 
pre-existing condition had not been aggravated during the 
veteran's service.  There is no competent evidence to refute 
this opinion.  Lending credence to this determination is that 
the veteran has not been diagnosed with lumbar or low back 
strain since his discharge from service.

In summary, the evidence clearly and unmistakably shows that 
the low back problem pre-existed the veteran's entrance into 
service.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated during 
service.  For these reasons the Board finds that the low back 
strain existed prior to the veteran entering service, the 
disability was not aggravated during service, and the 
presumption of soundness on entering service has been 
successfully rebutted.  Therefore, the preponderance of 
evidence is against the veteran's claim for service 
connection, based upon aggravation, for low back strain, and 
there is no doubt to be resolved.  See Ortiz, 274 F.3d at 
1365.

2.  Degenerative disc disease of the lumbar spine

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for degenerative disc disease of 
the lumbar spine.  Initially, it must be noted that the Board 
need not address whether degenerative disc disease of the 
lumbar spine pre-existed service.  The evidence in the 
service medical records show that low back strain pre-existed 
service, which is a separate disability than degenerative 
disc disease of the lumbar spine.  There are no records in 
the claims file that show a diagnosis of degenerative disc 
disease of the lumbar spine prior to the veteran's service.  
Thus, service connection for degenerative disc disease of the 
lumbar spine is based upon service incurrence, as opposed to 
service aggravation.

The service medical records are silent for any diagnosis of 
degenerative disc disease of the lumbar spine.  In the 
veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, submitted in June 1985, he did not 
indicate any treatment for a low back disorder at that time, 
except that which had occurred in service.  The first showing 
of degenerative disc disease of the lumbar spine was in July 
1994, which is more than 20 years following the veteran's 
discharge from service.  There is no evidence of continuity 
of symptomatology between the time the veteran was discharged 
from service and his treatment for degenerative disc disease 
of the lumbar spine in the 1990's.  Additionally in the March 
2005 addendum to the 2004 VA examination report, the examiner 
stated that the veteran's current low back pain was related 
to degenerative disc disease of the lumbar spine and not 
related to the veteran's service.  There is no competent 
evidence to refute this opinion.  While the veteran has 
attributed the current degenerative disc disease of the 
lumbar spine to his service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine 
cannot be granted because there is no evidence of 
degenerative disc disease in service, evidence of 
manifestations of such to a compensable degree within one 
year following his discharge from service, and no competent 
evidence of a nexus between the current diagnosis and 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a bilateral hearing loss 
disability, and there is no doubt to be resolved.  See Ortiz, 
274 F.3d at 1365.




	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim for service connection 
for spina bifida occulta is denied.

Service connection for low back strain is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


